Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12 January 2022 has been entered.

Status of Claims	
	Claims 16-27, 29 and 31-38 are pending.
Claims 16-27 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group I. Election was made with traverse in the reply filed on 01 December 2020 to the Restriction/Election Office Action mailed 02 October 2020.
	Claims 29 and 31-38 are rejected.
	Claims 29, 31, 34, 37 and 38 are objected to.

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy of DE 102018209116.1, 06/08/2018, was filed on 18 June 2019.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
	Claims 29 and 31-38 have the effective filing date of 08 June 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 June 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Objections
Claims 29, 31, 34 and 37 and 38 are objected to because of the following informalities:

Claims 29 and 38 show dash marks (“-“) before each step of the method. Although the rules with regard to claim form only require that the steps of a method claim be separated by a line indentation (MPEP 608.01 (m) citing 37 CFR 1.75 (i)), it is suggested that the dash marks be removed and left without markings or be replaced by step claim numberings or letterings (e.g., “1)” or “a)”) without periods being present in said step claim numberings or letterings.
Claims 29 and 38 recite: “…producing proliferating conditions for microbes collected by the microbe collecting elements for the cultivation of the microbes and cultivating the microbes collected by each of the microbe collecting elements on a respective nutrient medium,…”, which should read, for the purpose of claim text consistency: “…producing proliferating conditions for microbes collected by the plurality of microbe collecting elements, and cultivating the microbes collected by each of the microbe collecting elements on a nutrient medium,…”
Claims 29 and 38 recite: “…counting cell colonies that have grown on the respective nutrient media,…”, which should read: “…counting cell colonies that have grown on the nutrient medium,…” (Note the recitation of nutrient ‘medium’ in the previous method step of each of claims 29 and 38.)
Claims 29 and 38 recite: “…thereby determining the number of microbes collected in the respective microbe collecting elements,…”, which should read, for the purpose of claim text consistency: “…thereby determining the number of microbes collected by the plurality of microbe collecting elements,…”
Claims 29 and 38 recite: “…determining the spatial microbe distribution on the basis of the determined number of microbes collected in the respective microbe collecting elements,…”, which should read, for the purpose of claim text consistency: “…determining the spatial microbe distribution on the basis of the determined number of microbes collected by the plurality of microbe collecting elements,…”
Claim 31 recites: “The method of claim 29, wherein the test specimen has a form of a cuboid,…and five sides of the cuboid forming respective measuring surfaces”, which should read: “The method of claim 29, wherein the test specimen has a form of a cuboid,…and five sides of the cuboid forming the number of measuring surfaces.”
Claim 34 recites: “The method of claim 29, wherein each of the microbe collecting elements is formed as a vessel that is secured on the measuring surface”, which should read: “The method of claim 29, wherein each of the plurality of microbe collecting elements is formed as a vessel that is secured on each of the number of measuring surfaces.”
Claim 37 recites: “The method of claim 34, wherein the vessels are closed before the introduction of the test specimen into the test chamber, wherein the vessels are opened after said introduction, and wherein microbes collected in the vessels are cultivated on a solid or liquid nutrient medium”, which should read: “The method of claim 35, wherein each vessel is closed before the introduction of the test specimen into the test chamber, wherein each vessel is opened after said introduction, and wherein microbes collected by the vessels are cultivated on a nutrient medium, wherein the nutrient medium is a solid or a liquid nutrient medium.”
Other language will be considered.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The rejection of Claims 29 and 31-38 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Final Office Action mailed 04 June 2021, is withdrawn in view of Applicants’ amendment received 12 January 2022, in which the cited claims were amended.

The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29, 31, 32, 37 and 38 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
[Claim 32 is dependent on claim 31, contains all of the limitations of claim 31, and, therefore, is rejected for the same reason as claim 31.]
 
Claims 29, 31, 32 and 38 are indefinite, because the metes and bounds of the claimed subject matter are not clear.

Claims 29, 31 and 38 recite the term ‘respective’ at least once in each claim.
However, it is not clear what phrases such as ‘respective nutrient medium’, ‘respective microbe collecting elements’, and ‘respective measuring surfaces’ mean within the context of the claimed subject matter.
An American English dictionary definition of the word ‘respective’ is:  pertaining individually or severally to each of a number of persons, things, etc.;  how something relates to two or more people or things in a list.
It is not clear that each of the (plurality of) microbe collecting elements has a specific relationship to a specific type of nutrient medium. Claim clarity does not appear to have been improved by addition of the term ‘respective’ in the claims. 
For the purpose of compact prosecution, the claim texts will be interpreted with the term ‘respective’ deleted.

Claim 37 is indefinite, because it recites insufficient, improper or unclear antecedent basis for the limitations in the claim.

Claim 37 recites: “The method of claim 34, wherein the vessels are closed before the introduction of the test specimen into the test chamber,…”
Claim 34 recites: “…, each of the microbe collecting elements is formed as a vessel…”

However, there is no precedent language in claim 34 for the vessel having the ability to be closed.
For the purpose of compact prosecution, claim 37 will be interpreted to read:  “The method of claim 35, wherein each vessel is closed before the introduction of the test specimen into the test chamber,…”

35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 36 is rejected under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 36 recites: “The method of claim 29, wherein the test specimen is used for determining the spatial microbe distribution in the test chamber.”
Claim 29 recites:” A method for determining a spatial microbe distribution in a test chamber,…, and determining the spatial microbe distribution…”

Therefore, it is not clear that claim 36 further limits parent claim 29.

Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 31-38 are rejected under 35 U.S.C. §103 as being unpatentable over Dunkelberg (German Patent Application Publication DE 10261627A1; Pub. Date: 2004-07-22; see original document for figure references and English machine translation (MT) as NPL for page/para. numbers) in view of Chen et al. ((2017) Intl. J. Plasma Env. Sci. & Tech. 11(1): 52-55), and Abdullah et al. ((2009) Meth. Mol. Biol. 498: 117-127; NIH Public Access numbering 1-9).
[All references cited in the Final Office Action mailed 04 June 2021.]

Dunkelberg addresses some of the limitations of claims 29, 31 and 38, and the limitations of claims 32 and 36.
Regarding claims 29, 31, 32, 36 and 38, Dunkelberg shows an apparatus that enables manufacturers of packaged sterile goods to detect and secure the barrier effectiveness of the packaging around said goods (pg. 5, para. [0025]).
Dunkelberg describes a general process for the sterilization of articles or goods or packaging units or products, which are terms that are used interchangeably. Packaging units are loaded with nutrient medium and subjected to a sterilization procedure. After completion of the process, the packaging unit is exposed to germs under conditions that would promote cultivation on the nutrient medium, if the germs penetrated the sterilized packaging unit. The packaging unit is opened and the effectiveness of the packaging unit under sterilization conditions is determined by counting the number of colonies caused by germ growth on the nutrient medium (pg. 3, para. [0014]). In this way, Dunkelberg also shows a device for testing a packaging unit with regard to their barrier effectiveness (Fig. 1, pg. 6, para. [0036]). Sterilized product(s) (17) is/are introduced into a test chamber (2) (Fig. 1, ref#’s 17 and 2, respectively [Claims 29 and 38- A method for determining a spatial microbe distribution, introducing a number of products into the test chamber] [Claim 31- the test specimen has a form of a cuboid] [Claim 32- the cuboid is a cube] [Claim 36- the test specimen is used for determining the spatial microbe distribution in the test chamber]). 
The exposure of the packaging units/products to germs is accomplished by introducing an aerosol into the chamber using a nebulizer which can be provided. The aerosol is a test bacteria suspension solution (pg. 5, para. [0027]). The nebulizer is mounted on a lateral wall of the chamber and introduces aerosol into the chamber (pg. 6, para. [0038]; and Fig. 1, ref# 4 [Claims 29 and 38- introducing microbes into the test chamber]).
As described above, Dunkelberg teaches proliferating conditions for the cultivation of the germs (bacteria, based on the bacterial suspension described above) and colonies are counted (pg. 3, para. [0014] [Claims 29 and 38- producing proliferating conditions for microbes, counting cell colonies that have grown]).

	It is noted that Applicant’s apparatus as described comprises: 1) a test chamber (100); 2) sterilized products (5,6); and 3) an aerosol generator which contains microbes (130, 135) (Fig. 8, ref#’s 100, 5, 6, 130 and 135).
	Compare to Applicant’s recitation in the instant specification: “The expression ‘product’ is intended…to be understood as meaning in particular a sterile product packaging and/or a packaged, in particular a sterile-packaged, medical product” (originally-filed specification, pg. 2, para. [0012]); and “This aerosol (135) contains microbes, which distribute themselves in the test space (105) and attach themselves…to products 5, 6. As a result, it can be checked after carrying out a corresponding test whether the microbes can penetrate into the products 5, 6…” (pg. 10, para. [0060] thru pg. 11, cont. para. [0060]).
That is, Applicant’s invention and the device of Dunkelberg both describe a chamber containing sterilized packaged products, and a way of introducing microbes into the test chamber which results in the microbes coming into contact with said sterilized packaged products.

	In addition, claims 29 and 38 recite: “…producing proliferating conditions for microbes collected by the microbe collecting elements for the cultivation of the microbes and cultivating the microbes collected by each of the microbe collecting elements on a respective nutrient medium,…”
	The broadest reasonable interpretation of this claim limitation is that microbes collected by the plurality of microbe collecting elements are cultivated either inside or outside of the test chamber on a nutrient medium, because the claim language does not specify that the plurality of microbe collecting elements contains nutrient medium so that the cultivation of the microbes takes place in situ inside the test chamber.

Dunkelberg does not show: 1) determining spatial microbe distribution in the test chamber [Claims 29, 36 and 38]; 2) the test specimen has a form of a cuboid, one side of the cuboid forming a bottom face of the test specimen and five sides of the cuboid forming respective measuring surfaces [Claim 31]; 3) a test specimen with some of the properties described in claims 29, 36 and 38, and the properties described in claims and 33, 34, 35 and 37 [Claims 29, 33, 34, 35, 36, 37 and 38]).

	Chen et al. provides information that would motivate one of ordinary skill in the art to provide a test specimen with a number of measuring surfaces and a plurality of microbe collecting elements, by way of addressing the limitations of claims 29, 33 and 38.
	Chen et al. describes several bioaerosol collection methods, one of which is the Andersen sampler, which is the most widely used of the impact sampling devices (pg. 52, column 2, lines 1-4 and para. 2). Bioaerosol is a kind of colloidal system consisting of microorganisms and their by-products, which are suspended in the atmosphere (pg. 52, column 1, para. 1 [nexus to Dunkelberg] [aerosolized microorganisms]).
Regarding claims 29, 33 and 38, the Andersen sampler consists of six stages where the sample of air or aerosol constantly goes through. Each stage contains a plate with 40 perforated holes. Each stage contains an agar plate. As depicted in Figure 1, the aerosol passes through the holes of one plate which segregate large and light particles. Microorganisms are collected onto the agar plate, would be cultured for one or two days, and counted (pg. 52, column 2, para. 2 and pg. 53, Fig. 1 [Claims 29 and 38- producing proliferating conditions for microbes collected by the microbe collecting elements for the cultivation of the microbes and cultivating the microbes collected by each of the microbe collecting elements on a respective nutrient medium, counting cell colonies that have grown on the respective nutrient media, thereby determining the number of microbes collected in the respective microbe collecting elements] [Claim 33- the test specimen has a bottom face on which the number of measuring surfaces are arranged]).

	Compare one of the measuring surfaces used to collect and, therefore, detect microbes in Applicant’s Figure 1 to the plate with holes for collecting and, therefore, detecting microbes as shown in Figure 1 of Chen et al. The Andersen sampler, shown by Chen et al., is analogous to one of the measuring surfaces of the claimed test specimen (originally-filed specification, Fig. 1). The holes of the plate contained within the Andersen sampler are analogous to the through-holes, as the microbe collecting elements of the claimed test specimen (Fig. 1, ref#’s 30 and 50). Similar to the dishes which can contain solid agar for collecting and growing microbes and counting colonies, as described in Applicant’s specification (pg. 9, para. [0054] and Fig. 2; and pg. 6, para. [0033]), the Andersen sampler also contains an agar plate for collecting and growing microbes and counting colonies.

	Abdullah et al. provides information that would motivate one of ordinary skill in the art to provide microbe collecting elements as vessels with covers that can be opened and closed, by way of addressing the limitations of claims 34, 35 and 37.
	Regarding claims 34, 35 and 37, Abdullah et al. shows a 48-grid agar growth plate which is used in a plate-based cloning and expression strategy for Escherichia coli (bacterial) clones (pg. 1, Summary [nexus to Chen et al.] [agar plate]). The 48-well agar plate can be inoculated with 50-100µl of transformation plate solution which potentially contains viable bacteria. After processing the entire 48-grid, LB (Luria Broth)/Amp (ampicillin) agar grid plate, the plate can be covered and incubated (pg. 4, section 8.3.3 thru pg. 5, cont. section 8.3.3 [Claim 34- each of the microbe collecting elements is in the form of a vessel] [Claim 35- each vessel is assigned cover, by means of which the vessel can be closed] [Claim 37- the vessels are closed, microbes collected in the vessels are cultivated on a solid or liquid nutrient medium]).

	The wells of the multiwell agar plate, shown by Abdullah et al., are analogous to the microbe collecting elements as vessels, as claimed (instant specification, Fig. 7, ref# 80), because they both perform the function of acting as repositories for collected microbes to which a liquid can be added, if desired, for the purpose of propagating said microbes. The instant specification recites: “…, microbes collected in the vessels being diluted with a diluting liquid…, cultivation being carried out with the diluted microbes…, the number of microbes collected in the respective vessels…can be determined in an advantageous way…” (pg. 6, para. [0036]). In addition, Abdullah et al. shows that the agar plates can be covered when the solution dispensation step is completed.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for testing products for microbial barrier properties, comprising a test chamber, as shown by Dunkelberg, by determining the spatial microbe distribution in the test chamber [Claims 29, 36 and 38], with a reasonable expectation of success, because Dunkelberg shows that microbes that are introduced into the test chamber can be shown to be localized (or not) to sterilized products within said test chamber by sampling the culture medium that accompanies said sterilized products. In this way, the spatial distribution of microbes that are introduced into the test chamber can be determined, by noting whether the microbes have associated (or not) with sterilized products which were placed in particular locations within the test chamber (MPEP 2143 (I)(G) and MPEP 2144 (I)). 
It would have been further obvious to have introduced a test specimen into a test chamber, for example the test chamber, shown by Dunkelberg, the test specimen having specific characteristics, including a cuboid shape [Claims 29, 31, 33 and 38], with a reasonable expectation of success, because Chen et al. shows a device which is exemplified as a plate with holes into which airborne microbes enter (e.g., during aerosolization), which is analogous to one of the measuring surfaces of the claimed test specimen which has through-holes as microbe collecting elements. That is, the Andersen sampler, shown by Chen et al., has a measuring surface containing microbe collecting surfaces, which could be placed within an incubator or test chamber, e.g., as shown by Dunkelberg, in order to determine the presence of microbes in the air inside the test chamber/incubator). In addition, the device shown by Chen et al. contains an agar plate for collecting and propagating microbes so that their colonies can be counted, thereby determining the extent of microbial presence in the sampled air or aerosol. This agar plate is analogous to the dish that is described in the specification as being coated with a nutrient medium (pg. 9, para. [0054]), for the purpose of collecting and propagating microbes so that their colonies can be counted (pg. 11, para. [0063]), and so is an essential part of the test specimen (MPEP 2143 (I)(G) and MPEP 2144 (I)).
One of ordinary skill in the art of microbe collection would be motivated to use the sampling plate, shown Chen et al., to assemble a cuboid shape comprising five of said plates, because this type of assembly would maximize the number of microbes that could be collected in any particular area of a test chamber at one time, thereby optimizing the collection of airborne microbes. One would also be motivated to provide the cuboid test specimen with sloping measuring surfaces, relative to the bottom face, because the degree and direction of sloping could be positioned so as to be able to capture the maximum number of microbes, depending on the direction from which the microbes are being introduced into the test chamber. That is, the sloping direction would functionally optimize the test specimen. In addition, if fabricated as vessels containing liquid, a sloping position would increase the surface of the liquid that is exposed to air, thereby improving the proliferating conditions of the microbes collected in the microbe collecting elements as vessels. That is, the sloping direction would functionally optimize the test specimen.
It would have been further obvious to have substituted the through-holes in the test specimen for vessels with covers as the microbe collecting elements [Claims 34, 35 and 37]), with a reasonable expectation of success. Abdullah et al. shows a 48-well agar grid plate with microwells containing agar onto which a liquid can be introduced, and which can be covered like a standard agar petri dish after the agar has been contacted with microorganisms, for the purpose of propagating microbes and counting colonies, which is analogous to the grid array of vessels having covers as microbe collecting elements in the measuring surfaces of the claimed test specimen. According to the instant specification: “After removing the covers 82, for example after transport and introduction into a test chamber, microbes can enter the vessels 80 and settle there. This allows the microbes to be detected afterwards” (pg. 10, para. [0057]); and “To detect the penetrated microbes, the dishes 70 (or in the case of the second exemplary embodiment the vessels 80) may in particular be exposed after testing has been carried out to proliferating conditions for microbes, so that microbes are cultivated. Each microbe then forms a cell colony, which after some period of time can be optically detected” (pg. 11, para. [0063]). Therefore, it would be obvious to one of ordinary skill in the art of microbial propagation to use either the Andersen sampler plate, shown by Chen et al., which has holes (through-holes) which direct microbes onto a solid growth surface or the 48-well grid array containing agar (vessels), shown by Abdullah et al., to capture, propagate and enumerate microbes, because either of the devices could be incorporated into a test specimen devised for the same purpose (MPEP 2143 (I)(G) and MPEP 2144 (I)).
One of ordinary skill in the art would have been motivated to have made that  modification, because Abdullah et al. shows that liquid can be introduced into the agar-based wells (vessels), which expands the means by which microbes can be collected and contact the agar nutrient medium in each well, thereby expanding the usefulness of the device. The instant specification recites: “…, the microbes collected in the vessels are…cultivated on solid or a liquid nutrient medium, in particular on an agar-containing nutrient medium” (pg. 7, para. [0039]). It is noted that the ability to add a liquid to the agar-based wells is analogous to the use of the vessels as microbe collecting elements in the test specimen.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 7-9, filed 12 January 2022, with respect to the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered, but they are not persuasive.

1. Applicant remarks (pg. 7, last para. thru pg. 9) that Dunkelberg fails to disclose several method steps and other recitations as described in main claims 29 and 38, including determining spatial microbe distribution, introducing a test specimen into a test chamber and a test specimen having properties as defined in Applicant's remaining claims. Furthermore, claims 29 and 38 are currently amended to further distinguish over the combinations of record. Support for the amendments to claims 29 and 38 noted above may be found through the specification, namely, at paragraphs [0009], [0015], [0034] and [0047] of Applicant's US Publication. Furthermore, Applicant submits that, for determining the spatial microbe distribution element of the current claims, the microbes of each of the collecting elements are cultivated on a separate nutrient medium and the cell colonies grown on each separate nutrient medium are counted. By such operation, the number of microbes grown on each separate nutrient medium (and thus collected by each microbe collecting element) may be more precisely determined.
However, in response to Applicant, the broadness of the microbe cultivation step is problematic, as claims 29 and 38 are interpreted to mean that microbes can be cultivated either inside or outside of the test chamber, which is taught by the cited prior art. On the other hand, the Examiner indicated to Applicant that the claimed subject matter would be placed in better condition for allowance by amending claims 29 and 38 in order to resolve the broad recitation of the microbe cultivation step. (See attached Examiner Initiated Interview Summary conducted on 27 May 2022.) In addition, such claim amendments would potentially overcome the 35 USC 103 prior art rejection.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631